DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 21–30 are pending.
Claims 21–30 are rejected.
Information Disclosure Statement
The information disclosure statement filed 5/19/2022 fails to comply with 37 CFR 1.98(a)(2)/(a)(3), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Though most of the information provided by the Applicant has been considered, specific documents crossed out with a strikethrough line has not been considered. The Information Disclosure statements require that copies for each cited foreign patent document be provided, or for non-English documents, a concise explanation of the relevance or a written English language translation of a non-English language document be provided. See MPEP § 609.01 (B)(2) and § 609.01 (B)(3). Since no copies of the document have been provided with the submission of the IDS, the Examiner was unable to consider the references marked with the strikethrough line.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 and 4 of U.S. Patent No. 11,297,111. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims 1, 2, 3 and 4 of US Patent No. 11,297,111 anticipate each and every limitation of the claims 21, 22, 23, and 24 in the instant application.

Claims 25, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10 and 11 of U.S. Patent No. 11,297,111. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims 9, 10 and 11 of US Patent No. 11,297,111 anticipate each and every limitation of the claims 25, 26 and 27 in the instant application.

Claims 28, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10 and 11 of U.S. Patent No. 11,297,111. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the claims 9, 10 and 11 of US Patent No. 11,297,111 anticipate each and every limitation of the claims 28, 29 and 30 in the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458